DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference character 18 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 depends from cancelled claim 1. 
 	Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 6, 7-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The recitations of the specific features of the fairing for a back end of a trailer in claim 1 including especially the construction of the angular range from 5 degrees to 9 degrees to a surface of the trailer to which the fairing is configured to be attached, wherein the surface to which the fairing is configured to be attached is a side surface of the trailer is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the fairing for a back end of a trailer in claim 16 including especially the construction of the angular range from 8 degrees to 14 degrees to a surface of the trailer to which the fairing is configured to be attached, wherein the surface to which the fairing is configured to be attached is a top surface of the trailer is not taught nor is fairly suggested by the prior art of record. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612